            Case 2:17-cv-00545-DB Document 74 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                              No. 2:17-cv-0545 DB P
12                        Petitioner,
13             v.                                        ORDER
14    COLUSA COUNTY SUPERIOR COURT,
15                        Respondent.
16

17            Petitioner has filed a motion requesting “that none of [petitioner’s] cases are argued

18   electronically.” (ECF No. 73.) This petition for writ of habeas corpus was dismissed on January

19   30, 2019 and the case was closed. (ECF No. 59.) Petitioner previously filed a notice of appeal.

20   (ECF No. 62.)

21            The filing of a notice of appeal is an event of jurisdictional significance—it confers

22   jurisdiction on the court of appeals and divests the district court of its control over those aspects

23   of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

24   (1982). Additionally, the filing of a notice of appeal divests a trial court of jurisdiction over the

25   matters appealed. Donovan v. Mazzola, 761 F.2d 1411, 1414 (9th Cir. 1985). “A federal district

26   court and a federal court of appeals should not attempt to assert jurisdiction over a case

27   simultaneously.” Griggs, 459 U.S. at 58.

28   ////
                                                         1
         Case 2:17-cv-00545-DB Document 74 Filed 04/27/21 Page 2 of 2


 1            As this case is closed and the court lacks jurisdiction, documents filed by petitioner since

 2   the closing date will be disregarded and no orders will issue in response to future filings. Any

 3   further motions should be directed to the Ninth Circuit Court of Appeals.

 4   Dated: April 26, 2021

 5

 6

 7

 8

 9

10

11
     DB:14
12   DB:1/Prisoner/Habeas/R/azev0545.158

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
